IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DONALD BILLMAN,                    :     No. 17 EAP 2014
                                   :
                  Appellant        :     Appeal from the Order of the
                                   :     Commonwealth Court dated March 12,
                                   :     2014 at No. 426 MD 2011 dismissing the
            v.                     :     petition for review
                                   :
                                   :
ATTORNEY GENERAL OF                :
PENNSYLVANIA, LINDA A. KELLEY;     :
JOHN E. WETZEL, SECRETARY,         :
DEPARTMENT OF CORRECTIONS;         :
DONNA VARNER, CHIEF GRIEVANCE :
OFFICER, DEPARTMENT OF             :
CORRECTIONS; DAVID A. VARANO,      :
SUPERINTENDENT, S.C.I. COAL        :
TOWNSHIP; R. MCMILLAN, DEPUTY      :
SUPERINTENDENT, S.C.I. COAL        :
TOWNSHIP; KANDIS DASCANI,          :
GRIEVANCE COORDINATOR, S.C.I.      :
COAL TOWNSHIP, M.P. CORBACIO,      :
ACTIVITIES SUPERVISOR, S.C.I. COAL :
TOWNSHIP; DAN DIEHL, ACTIVITIES    :
STAFF, S.C.I. COAL TOWNSHIP,       :
                                   :
                  Appellees        :


                                    ORDER


PER CURIAM
     AND NOW, this 19th day of November, 2014, the Order of the Commonwealth Court

is AFFIRMED.